Robert L. Brown, Justice, concurring. This per curiam represents a landmark opinion, and attorneys engaged in appellate practice would do well to take note. For the first time, we are sanctioning attorneys and their client for violation of the new Rule 11 of the Rules of Civil Appellate Procedure which became effective March 1, 1997. Our decision will affect all future petitions for rehearing, where the decision rendered by a majority is this clear and unmistakable. Appellate Rule 11 provides in pertinent part: The filing of a brief, motion or other paper in the Supreme Court or the Court of Appeals constitutes a certification of the party or attorney that, to the best of his knowledge, information and belief formed after reasonable inquiry, the document- is well grounded in fact; is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law; and is not filed for an improper purpose such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. A party or an- attorney who files a paper in violation of this rule, or party on whose behalf the paper is filed, is subject to a sanction in accordance with this rule. Ark. R. App. P. — Civ. 11(a). The authority is clear — this court or the court of appeals may, upon its own motion or upon the motion of a party or attorney, impose sanctions based on appeals or proceedings initiated with no reasonable legal or factual basis. See Ark. R. App. P. — Civ. 11(b). The purpose of a petition for rehearing is to call this court’s attention to specific errors of law or fact that the opinion is believed to contain. See Ark. S. Ct. R. 2-3(g). It is not for reargument, which this court has said time and again, and which our rule clearly states. Id. As the per curiam in the instant case points out, the pleading filed by Dr. Jones entitled “PETITION FOR REHEARING AND CLARIFICATION OF ORDER OF APRIL 7, 1997” reiterated almost entirely an argument put forth in my concurring opinion in Jones v. Jones, 328 Ark. 97, 940 S.W.2d 881 (1997)(Jones ÍF)(Brown, J., concurring). While I believe my concurrence to be correct, the approach advocated by me in the concurring opinion was given due consideration by the full court, and six justices joined the language of Jones IV, which held unequivocally that the issue concerning Cameron’s emotional needs was decided in Jones v. Jones, 326 Ark. 481, 931 S.W.2d 767 (1996) Jones I). The petition at issue did nothing more than repeat an argument that had been unmistakably rejected by a clear majority of this court. With the advent of Rule 11 and this per curiam, attorneys must be wary of the trap of using a petition for rehearing to try to sway the court yet once more to the legitimacy of their position, even though a minority of the court’s members may agree with them. Such petitions that merely reiterate arguments that have been rejected by this court will run afoul of Rule 11.